Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the” the light-emitting thyristor is provided in the second mesa”, “first mesa”, “second mesa” and “third mesa” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites “the light-emitting thyristor is provided in the second mesa”. However, it should be “the light-emitting thyristor is provided in the third mesa”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kinoshita et al (US 8,786,646 B2).

Regarding claim 1, Kinoshita discloses a semiconductor light-emitting device (Figures 6A-6B) comprising: a shift thyristor T1 (Para. Col. 7 lines 41-42); a light- emitting thyristor L1 (col. 7, line 71); and a transfer diode Dx1 (col. 7, lines 41-42) having one node connected to a gate of the shift thyristor Gt1 (col. 8, line 40-45) and a gate of the light-emitting thyristor GI1(col. 8, line 40-45),

wherein the semiconductor light-emitting device includes a stacked structure including a first semiconductor layer 81 (col. 9, lines 45-55) of a first conductivity type (p-type) provided over a semiconductor substrate 80, a second semiconductor layer 82  of a second conductivity type (n-type), which is different from the first conductivity type, provided over the first semiconductor layer 80, a third semiconductor layer 83 of the first conductivity type (P-type) provided over the second semiconductor layer 82, and a fourth semiconductor layer 84 of the second conductivity type (n-type) provided over the third semiconductor layer 83,
wherein the stacked structure includes a first mesa 77 and a second mesa 313,
wherein the transfer diode Dx1 is provided in the first mesa 71,
wherein the shift thyristor 323, T1 (col. 7, lines 41-42) is provided in the second mesa 313 (col. 10, lines 39-45);
wherein the semiconductor light-emitting device further includes a resistor Rgx1 (col. 7, lines 41-44) connected to the other node (not directly connected) of the transfer diode Dx1, and

wherein the resistor Rgx1 includes at least a part of the third semiconductor layer 83 and includes a first electrode 333 (col. 10, lines 55-60) and a second electrode 334 (col. 10, lines 55-60) provided on the third semiconductor layer 83.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kondo (US 2018/0233534 A1) in view of Kinoshita et al (US 8,786,646 B2).

Regarding claim 1, Kondo discloses a semiconductor light-emitting device (Figures 1-17, specially figures 6, 14) comprising: a shift thyristor (element T, Paras. 44, 65, 66, 187); a light- emitting thyristor (element S, Para. 65); and a transfer diode (element D, Para. 67) having one node connected to a gate of the shift thyristor (element Gt, Para. 84) and a gate of the light-emitting thyristor (element GS, Para. 84),

wherein the semiconductor light-emitting device includes a stacked structure including a first semiconductor layer 81 (Para. 93) of a first conductivity type (p-type) provided over a semiconductor substrate 80 (Para. 80), a second semiconductor layer 82 (Para. 93) of a second conductivity type (n-type), which is different from the first conductivity type, provided over the first semiconductor layer 80, a third semiconductor layer 83 (Para. 93) of the first conductivity type (P-type) provided over the second semiconductor layer 82, and a fourth semiconductor layer 84 (Para. 93) of the second conductivity type (n-type) provided over the third semiconductor layer 83,
wherein the stacked structure includes a first mesa (element D, figure 6) and a second mesa (elements T and S),
wherein the transfer diode (element D) is provided in the first mesa (Fig. 6),
wherein the semiconductor light-emitting device further includes a resistor (element Rg, Para. 68) connected to the other node of the transfer diode (D), and

wherein the resistor (element Rg) includes at least a part of the third semiconductor layer 83 and includes a first electrode 333 and a second electrode 334 (Para. 122) provided on the third semiconductor layer 83.

Kondo does not explicitly disclose the shift thyristor is provided in the second mesa.

However, Kinoshita discloses the shift thyristor 323, T1 (Figures 6A, 6B, col. 7, lines 41-42) is provided in the second mesa 313 (col. 10, lines 39-45). Kinoshita teaches the above modification is used to form shift transistor in one mesa and the transfer transistor in another mesa (Fig. 6A, 6B). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Kondo’s shift transistor mesa with Kinoshita’s shift transistor mesa as suggested above to form shift transistor in one mesa and the transfer transistor in another mesa (Fig. 6A, 6B).

Regarding claim 2, Kondo discloses the semiconductor light-emitting device according to claim 1, wherein the transfer diode (element D) is formed of a p-n junction between the third semiconductor layer 83 and the fourth semiconductor layer 84 in the first mesa.

Regarding claim 3, Kondo discloses the semiconductor light-emitting device according to claim 2, wherein the transfer diode (element D) includes a third electrode 324 (Para. 121) provided on the fourth semiconductor layer 84.

Regarding claim 9, Kondo discloses an exposure head comprising:
the semiconductor light-emitting device according to claim 1; and an optical system 10 that collects light from the semiconductor light-emitting device (Paras. 28, 35).

Regarding claim 10, Kondo discloses an image forming apparatus 10 (Fig. 1, Para. 28) comprising:
an image carrier 12 (Para. 27);
a charging unit 13 (para. 27) that charges a surface of the image carrier;
an exposure head 14 (Para. 27) that includes the semiconductor light-emitting device 1 according to claim 1 and exposes a surface of the image carrier charged by the charging unit 13 to form an electrostatic latent image on the surface of the image carrier (Figure 1);
a development unit 15 (Para. 27) that develops the electrostatic latent image formed by the exposure head 14; and
a transfer unit 23 (Para. 28) that transfers an image developed by the development unit 15 onto a recording medium 25 (Para. 28).


Regarding claim 11, Kinoshita discloses the semiconductor light-emitting device according to claim 1, wherein the light-emitting thyristor L1 (col. 7, line 41) is provided in the second mesa 75.


Regarding claim 12, Kinoshita discloses the semiconductor light-emitting device according to claim 1, wherein the resistor Rgx1 (col. 7, lines 41-44) is provided in the first mesa 303.

Allowable Subject Matter
Claims 4-7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 9-11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896